UNITED STATES COURT OF APPEALS
Filed 8/23/96
                      FOR THE TENTH CIRCUIT

                             ______


J. T. GARNER,                      )
                                   )
     Plaintiff-Appellant,          )
                                   )
v.                                 )         No. 96-3189
                                   )    (D.C. No. 96-CV-3133)
CHARLES SIMMONS, Kansas Secretary )       (Dist. of Kansas)
of Corrections; JAY SHELTON, CONNIE)
M. JOHNSON, Correctional Officer; )
PATRICIA CANFIELD, Correctional    )
Officer; ROBERT PERDUE, Assistant )
Warden, NCF; R.M. CROWDER; RICHARD )
WYATT, Member Administrative Board,)
NCF; J. RANDOLPH RETHANE, Member of)
Administrative Review Board, NCF; )
K. RAY, Member of Administrative   )
Segregation Review Board, NCF; B.E.)
MARBLE, Correction Officer, NCF;   )
WADE YOUNKIN, Unit Team Manager,   )
NCF; (NFN) RUNNELL, Unit Team,     )
First Hearing Officer, NCF; (NFN) )
ROHLING, Classification Administra-)
tor, NCF,                          )
                                   )
     Defendants-Appellees.         )

                             ______

                       ORDER AND JUDGMENT*

                             ______


Before ANDERSON, BARRETT and MURPHY, Circuit Judges.

                             ______

     *
      This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of Tenth Cir. R. 36.3.
     After examining the briefs and appellate record, this panel

has determined unanimously to honor the parties’ request for a

decision on the briefs without oral argument.       See Fed. R. App. P.

34(f); Tenth Cir. R. 34.1.9.       The case is therefore ordered

submitted without oral argument.

     Dr. J. T. Garner, an inmate of the Kansas Department of

Corrections,   Lansing   Correctional   Facility,    Lansing,   Kansas,

appearing pro se, appeals from the district court’s order denying

his Motion to Reconsider the court’s order dismissing his 42 U.S.C.

§ 1983 civil rights complaint on the ground that Garner’s claim of

retaliation “is too vague and conclusory to state a claim of

constitutional deprivation or to allow for any meaningful response

by defendants.”   (Order of March 22, 1996, at 2).

     In his pro se complaint, filed March 11, 1996, Garner alleged

that defendant Charles Simons, as Chief Officer for the Kansas

Department of Corrections, “rubber stamped” his approval of two

“fabricated, false reports” made by defendant C. M. Johnson in

“reprisal, retaliatory and harassment” of Garner which caused

Garner to “lose his medium security status which was changed to

maximum security status” subjecting Garner to “solitary confinement

in administration segregation then subsequently transferred behind

prison walls, [apparently from the medium security facility at El

Dorado to the maximum security facility at Lansing], with loss of


                                 -2-
all earned privileges of restriction to a prison cell needlessly.”

Garner    alleged   that   after    Ms.    Johnson,   a    prison    guard,    was

reprimanded as a result of his successful lawsuit wherein he

complained that she had wrongfully confiscated his long underwear,

Johnson   retaliated   against      him    by   filing    the   false     reports,

planting antacids in his cell, and by submitting false disciplinary

reports resulting in his change from medium security status to

maximum security status.           Garner alleged that this caused him

extreme hardship and irreparable loss of pay and income.

     Garner sought: $250,000 in punitive damages and $100,000 in

compensatory    damages    against    defendants      Johnson      and    Patricia

Canfield; $50,000 punitive damages and $50,000 compensatory damages

from the remaining defendants; restoration to medium security

custody status or possibly to minimum by reason of his exemplary

record; and that the “bogus” writeups be deleted from his record.

     On appeal,1 Garner contends that the district court erred in

failing    to   consider    the     well    supported      facts    and    issues

substantiating his allegations that he was retaliated against by

false, malicious disciplinary reports which denied him due process

of law.

     On appeal, we must treat Garner’s pro se pleadings liberally.

Haines v. Kerner, 404 U.S. 519, 520 (1972).               We review a district


     1
          The district court denied Garner’s leave to proceed on
appeal in forma pauperis. We grant Garner’s motion filed in this
court.

                                      -3-
court’s order of dismissal pursuant to Fed. R. Civ. P. 12(b)6) for

failure to state claim by accepting all factual allegations of the

plaintiff as true and by resolving all reasonable inferences in his

favor.     Roman v. Cessna Aircraft Co., 55 F.3d 542, 543 (10th Cir.

1995); Arnold v. McClain, 926 F.2d 963, 965 (10th Cir. 1991). Rule

12(b)(6) must be read in      conjunction with Fed. R. Civ. P. 8(a)

which sets forth the requirements for pleading a claim, calling for

“a short and plain statement of the claim showing that the pleader

is entitled to relief.”       In Brown v. Zavaras, 63 F.3d 967, 972

(10th Cir. 1995), we held that appellant’s pro se allegations “are

merely conclusory in that they do not allege the factual basis for

an equal protection claim, and even pro se litigants must do more

than make conclusory statements regarding constitutional claims.”

See also Petrick v. Maynard, 11 F.3d 991, 995 (10th Cir. 1993).

     We have carefully reviewed the record on appeal.           We affirm

the district court’s dismissal as to all defendants/appellees

except   defendant/appellee    C.M.   Johnson   substantially    for   the

reasons set forth in the district court’s Orders of March 22, 1996,

and May 15, 1996.    We hold that Garner’s factual allegations as to

Johnson are sufficient to withstand a Rule 12(b)(6) motion.            We

reverse and remand for further proceedings as to defendant/appellee

Johnson.

     AFFIRMED in part, REVERSED in part, and REMANDED for further

proceedings.


                                  -4-
Entered for the Court:



James E. Barrett,
Senior United States
Circuit Judge